PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tu, Cong Thanh, Diep
Application No. 14/720,787
Filed: 24 May 2015
For: Method for An Automatic Patient Lift
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 2, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned November 2, 2017, for failure to timely respond to the Office action requiring restriction and/or election mailed September 1, 2017, which set a two (2) month shortened statutory period for reply. No reply was received. A Notice of Abandonment was mailed March 30, 2018. On August 4, 2020, a petition to revive was filed. On December 11, 2020, a decision was mailed dismissing the renewed petition. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a response to the restriction requirement filed August 4, 2020, (2) the petition fee of $500.00 paid August 4, 2020, and (3) a proper statement of unintentional delay. 

The petition is accompanied by an adequate explanation that the entire delay was unintentional.

This application is being referred to Technology Center Art Unit 3619 for appropriate action in the normal course of business on the reply received August 4, 2020.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET